JUDGMENT ENTRY.
This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry is not an Opinion of the Court under S.Ct.R.Rep.Op. 3(A).
Defendant-appellant James Sears appeals his conviction for failing to provide notice of a change of address. Sears had been convicted of sexual battery and was therefore required to register his residence with the sheriff's office.1 His sole assignment of error argues that we have declared reporting requirements for sexually oriented offenders unconstitutional.2 But we overruled that decision in State v.Cooper.3 We therefore overrule Sears's sole assignment of error and affirm the trial court's judgment.
Further, a certified copy of this Judgment Entry shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Hildebrandt, P.J., Gorman and Painter, JJ.
1 See R.C. 2950.05(E).
2 See State v. Anthony, 1st Dist. No. C-030510, 2004-Ohio-3894.
3 1st Dist. No. C-030921, 2004-Ohio-6428.